NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                 JOEL R. MUELLER,
                     Petitioner

                           v.

     OFFICE OF PERSONNEL MANAGEMENT,
                   Respondent
             ______________________

                      2014-3213
                ______________________

   Petition for review of the Merit Systems Protection
Board in No. DE-831E-13-0269-I-1.
                ______________________

                Decided: April 13, 2015
                ______________________

   JOEL R. MUELLER, Erie, CO, pro se.

   CHRISTOPHER L. HARLOW, Commercial Litigation
Branch, Civil Division, United States Department of
Justice, Washington, DC, for respondent. Also represent-
ed by JOYCE R. BRANDA, ROBERT E. KIRSCHMAN, JR.,
REGINALD T. BLADES, JR.
                ______________________

Before PROST, Chief Judge, SCHALL and WALLACH, Circuit
                        Judges.
2                                          MUELLER   v. OPM



PER CURIAM.
     Joel R. Mueller appeals from the decision of the Merit
Systems Protection Board (“Board”) dismissing his appeal
as withdrawn. Because Mr. Mueller voluntarily withdrew
his appeal after being informed of the consequences, we
affirm.
     Mr. Mueller petitioned the Board to review the com-
mencement date of his retirement annuity. That date
affected the determination of his length of service and the
amount of annuity payments he receives. Mr. Mueller
argues that the commencement date should have been
based on September 25, 2002, his separation date. The
Office of Personnel Management (“OPM”) instead used
July 4, 2001, the last day Mr. Mueller was in pay status.
Both dates are permissible for the commencement of a
civil service retirement annuity. Unless the retiree re-
quests otherwise, the OPM uses the “pay cease date”
because it will be to the retiree’s advantage under most
circumstances.
    OPM explained the options available to Mr. Mueller
in a letter dated June 21, 2013 while his appeal was
pending before an administrative judge at the Board’s
Denver field office. OPM allowed Mr. Mueller to change
his annuity commencement to the later date, which would
result in a $38 dollar increase in monthly payments. But
Mr. Mueller would then be required to repay the annuity
payments he received between July 4, 2001 and Septem-
ber 25, 2002. Having no means to repay the annuity
payments between 2001 and 2002, Mr. Mueller voluntari-
ly withdrew his appeal pending before the Board. The
administrative judge informed Mr. Mueller that his
withdrawal of appeal was an act of finality and, absent
unusual circumstances, he may not refile. The adminis-
trative judge dismissed Mr. Mueller’s appeal with preju-
dice on July 29, 2013.
MUELLER   v. OPM                                             3



    Mr. Mueller then petitioned the Board for review of
the dismissal of his appeal as withdrawn. The Board
found that the administrative judge fully explained the
finality of Mr. Mueller’s withdrawal and that Mr. Mueller
presented no basis for reversing the decision by the ad-
ministrative judge. The Board thus affirmed the dismis-
sal of Mr. Mueller’s appeal as withdrawn.
     On appeal to this court, Mr. Mueller acknowledges
that he had voluntarily withdrawn his appeal. ECF No.
19. But Mr. Mueller repeats his belief that his former
agency, the Postal Service, made a mistake by using the
wrong date to calculate the annuity payments. Mr.
Mueller also discusses the financial hardships that are
preventing him from repaying the benefits he received
prior to the annuity commencement date that he is seek-
ing.
     We are sympathetic to Mr. Mueller’s hardships. The
hardships may be considered by the OPM, in the exercise
of its discretion, to waive a repayment obligation. Prasch
v. Office of Pers. Mgmt., 499 F. App’x 968, 970 (Feb. 11,
2013). But the request for waiver must be first presented
to the OPM along with the necessary supporting evidence,
which Mr. Mueller did not do. See id. The Board thus did
not have the chance to address any waiver request. The
record before the Board limits what we can review. 5
U.S.C. § 7703(c). We are therefore powerless to address
any difficulties with a potential repayment of benefits
received previously.
    We can only review the Board’s affirmance of the dis-
missal of Mr. Mueller’s appeal as withdrawn. We may set
aside the Board’s decision if it is “(1) arbitrary, capricious,
an abuse of discretion, or otherwise not in accordance
with law; (2) obtained without procedures required by
law, rule, or regulation having been followed; or (3) un-
supported by substantial evidence.” 5 U.S.C. § 7703(c).
4                                          MUELLER   v. OPM



None of these apply to this case.      We thus affirm the
Board’s decision.
                      AFFIRMED
                         COSTS
    Each party shall bear their own.